Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 3-4, reads “hot-dip galvannealed steel sheet that was subjected to an underlayer treatment”. However, while there is support for “an underlayer treatment... carried out on both surfaces of the hot-dip galvannealed steel sheet by using CTE-213 manufactured by Nihon Parkerizing Co., Ltd. so that the coating weight would be 100 mg/m2 per one surface” (Specification, Example 1, para 0065), there is no support to broadly claim any underlayer treatment on any number of surfaces of the steel sheet.
Claims 2-20 are rejected as dependent on rejected Claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4, requires “a metal sheet… that was subjected to an underlayer treatment”. It is unclear if the “underlayer treatment” is a layer of material deposited on the metal and under the first layer or if it is a process (e.g. a cleaning treatment) that does not leave any material on the metal sheet under the first layer. The present specification discloses “an underlayer treatment... carried out on both surfaces of the hot-dip galvannealed steel sheet by using CTE-213 manufactured by Nihon Parkerizing Co., Ltd. so that the coating weight would be 100 mg/m2 per one surface” (Example 1, para 0065), which implies that the underlayer is a layer of material (i.e. CTE-213) deposited on the metal sheet under the first layer. However, Claim 1, lines 5-6, further requires “a first layer… directly contacting the metal sheet”. It is unclear how the first layer can be directly contacting the metal sheet, if the underlayer treatment is a layer of material deposited on the metal sheet under the first layer.
For purposes of examination, “underlayer treatment” will be interpreted as a process (e.g. a cleaning treatment) that does not leave any material on the metal sheet under the first layer.
Claims 2-20 are rejected as dependent of rejected Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi et al. (US 5,654,104) in view of Ikeda et al. (US 2013/0008570) and Kordomenos et al. (US 4,486,556).
Regarding Claims 1-3, 5-6, and 9-13, Yoshikazi discloses a polyolefin-covered steel product comprising a steel sheet (Col 3, lines 41-42), an epoxy primer (i.e. first layer) having a thickness of 5 to 300 microns (Col 3, lines 6-7), and a modified polyolefin resin layer (i.e. second layer) (Col 2, line 25) which is a polyolefin modified with an unsaturated carboxylic acid (Col 4, lines 26-28) and has a thickness of 10 microns to 3 mm (Col 4, lines 35-37).
Yoshikazi further discloses the steel sheet has a surface from which oils, scales, and the like have been removed by degreasing, pickling, sand blasting, grit blasting, shot blasting, or the like (i.e. underlayer treatment) (Col 3, lines 52-56).
Yoshikawa discloses the surface of the steel sheet may be subject to treatment with chromate, treatment with an organic primer (i.e. the epoxy primer), and/or treatment with a silane coupling agent, and discloses that any one of these treatments may be performed alone or in combination (Col 3, lines 56-61). Therefore, the chromate treatment of Yoshikawa is optional, and it would be obvious to use a steel sheet that was not subjected to a chromate treatment and did have an organic epoxy primer (i.e. first layer) in direct contact with the steel sheet.
Yoshikazi does not disclose the steel sheet is a hot-dip galvannealed steel sheet.
Ikeda discloses a hot-dip galvannealed steel sheets having an ultrahigh strength and improved workability (para 0001) and discloses that hot-dip galvannealed steel sheets have excellent rust prevention (paras 0002 and 0020). Ikeda further discloses the hot-dip galvannealed steel sheets may be coated with epoxy resins (paras 0088-0089).
It would have been obvious to a person having ordinary skill in the art prior to modify Yoshikazi to incorporate the teachings of Ikeda to use hot-dip galvannealed steel sheets as the metal sheet. Doing so would produce a surface treated metal sheet having an ultrahigh strength, improved workability, and excellent rust prevention.
Yoshikazi in view of Ikeda does not disclose the epoxy primer (i.e. first layer) comprising a blocked isocyanate.
Kordomenos discloses a primer that is highly resistant to corrosion, humidity, and solvent where the primer comprises epoxy and blocked isocyanate (Col 1, lines 5-11; Col 4, lines 6-29) where the primer is used on metal such as steel (Col 24, lines 11-12). While the reference discloses use of solvent, this is removed in final product; other components disclosed are all optional (i.e. primer may consist of only epoxy resin and blocked isocyanate) (Col 23, lines 61-68). The blocked isocyanates include aliphatic polyisocyanate such as hexamethylene diisocyanate (Col 14, lines 1-15) and aromatic polyisocyanate such as tolylene or xylylene diisocyanate (Col 14, lines 11-15). The blocking agent includes oxime and lactam (Col 15, lines 7-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda to incorporate the teachings of Kordomenos and use the primer of Kordomenos, consisting or epoxy resin and blocked isocyanate, as the epoxy primer disclosed in Yoshikazi. Doing so would produce a steel product wherein the primer is highly resistant to corrosion, humidity, and solvent. 
While there is no disclosure in Yoshikazi in view of Ikeda and Kordomenos of a specific amount of blocked isocyanate, Kordomenos discloses the blocked isocyanate is used as a crosslinking agent (Abstract, lines 2-3). It would have been obvious to one of ordinary skill in the art to choose amount of blocked isocyanate, including that presently claimed, in order to produce primer with desired amount of crosslinking.
Regarding Claim 4, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses a polyolefin resin layer (plastic) laminated on the acid-modified polyolefin layer (Col 2, lines 22-29). 
Regarding Claims 15-16, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin comprises polypropylene and ethylene propylene block copolymer (col.4, lines 46-51).
Regarding Claim 18, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin comprises maleic acid (Col 4, lines 26-28).
Regarding Claim 20, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi further discloses the acid-modified polyolefin may comprise 100% of the acid-modified polyolefin resin layer (i.e. second layer).
Claims 7-8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi in view of Ikeda and Kordomenos as applied to claim 1 above, and further in view of Agag et al. (US 2020/0230854).
Regarding Claims 7-8, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. While Kordomenos discloses the blocked isocyanate may be an aliphatic polyisocyanate, there is no disclosure that the blocked isocyanate is an alicyclic diisocyanate or isophorone diisocyanate.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses blocked isocyanate that is bis(cyclic urea), such as isophorone diisocyanate, which is a cycloaliphatic diisocyanate, are preferred because no bi-products are formed (para 0047).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Agag to produce the sheet using isophorone diisocyanate as the blocked isocyanate. Doing so would prevent the production of byproducts.
Regarding Claims 14 and 17, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. There is no disclosure that the acid-modified polyolefin is a graft (co)polymer or a copolymer comprising, in polymerized form, propylene and an α-olefin having a carbon number in a range of from 4 to 18.
Agag discloses an adhesive composition for bonding plastic to metal (para 0006) comprising grafted polypropylene resin, epoxy resin and blocked isocyanate (abstract). Agag discloses the grafted polypropylene resin is preferably maleic anhydride grafted polymer, such as that wherein the polymer is copolymer of propylene and C4-C9 olefin, in order to produce a strong chemical bond on both the rigid substrate (i.e. metal) and the liquid introduced substrate (i.e. plastic) (0019-0022).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Agag to produce the sheet using a maleic anhydride grafted copolymer of propylene and C4-C9 olefin as the polyolefin, in order to produce a strong chemical bond on both the metal and the plastic.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikazi in view of Ikeda and Kordomenos as applied to claim 1 above, and further in view of Saito et al. (US 2008/0081196).
Regarding Claim 19, Yoshikazi in view of Ikeda and Kordomenos discloses all the limitations of the present invention according to Claim 1 above. Yoshikazi in view of Ikeda and Kordomenos does not disclose the acid-modified polyolefin has an acid value in a range of from 3 to 100 mg KOH/g.
Saito discloses an anticorrosive coating for a metal sheet (abstract) comprising an acid modified polyolefin with acid value of 0-30 (paras 0031, 0036, 0051). This produces a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance (para 0051).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yoshikazi in view of Ikeda and Kordomenos to incorporate the teachings of Saito to produce the sheet using an acid modified polyolefin with acid value of 0-30. Doing so would produce a coat excellent in adhesion to the substrate and to a top-coating film, excellent in alkali resistance, and excellent in solvent resistance.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Yoshikawa does not disclose applying the epoxy primer treatment to the steel member without applying the chromate treatment.
However, Yoshikawa discloses the surface of the steel sheet may be subject to treatment with chromate, treatment with an organic primer (i.e. the epoxy primer), and/or treatment with a silane coupling agent, and discloses that any one of these treatments may be performed alone or in combination (Col 3, lines 56-61). Therefore, the chromate treatment of Yoshikawa is optional, and it would be obvious to use a steel sheet that was not subjected to a chromate treatment and did have an organic epoxy primer (i.e. first layer) in direct contact with the steel sheet.
Applicant argues that there is no expectation of reasonable success for combining the teachings of Kordomenos with Yoshikawa to produce a primer layer comprising epoxy resin and blocked isocyanate.
However, Kordomenos discloses a primer that is highly resistant to corrosion, humidity, and solvent, wherein the primer comprises epoxy and blocked isocyanate (Col 1, lines 5-11; Col 4, lines 6-29) where the primer is used on metal such as steel (Col 24, lines 11-12). As discussed in paragraph 22 above, no other components are required in this primer (i.e. the primer consists of epoxy resin and blocked isocyanate). It would have been obvious to use this primer as the organic primer of Yoshikawa, because it is highly resistant to corrosion, humidity, and solvent and it is suitable for application to steel. Further, Kordomenos discloses the blocked isocyanate is used as a crosslinking agent (Abstract, lines 2-3), so it would have been obvious to one of ordinary skill in the art to choose amount of blocked isocyanate, including that presently claimed, in order to produce primer with desired amount of crosslinking.
Applicant points to Comparative Example 2 to argue the criticality of the claimed thickness range of the first layer. Applicant further argues that the prior art used in the rejection is more-risk laden than the counter examples provided, and therefore there would not be a reasonable expectation of success.
However, the data provided is not commensurate is scope with the scope of the claims. The examples use a specific paint CF-701 for the first layer, and specific coating R-300 for the second layer, while Claim 1 broadly recites a first layer comprising any epoxy resin and blocked isocyanate, and a second layer comprising any acid-codified polyolefin resin. Further, the examples use a specific underlayer treatment which is a coating comprising CTE-213, while Claim 1 broadly recites any underlayer treatment, but also requires the first layer to be in direct contact with the metal sheet (which is not the case in the examples, due to the CTE-213 underlayer).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/
Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787